Judgment reversed and information dismissed upon the ground that the single film which remains in the record is not obscene within the holdings of the United States Supreme Court in Jacobellis v. Ohio (378 U. S. 184); Grove Press v. Gerstein (378 U. S. 577); Tralins v. Gerstein (378 U. S. 576); Kingsley Pictures Corp. v. Regents (360 U. S. 684); Times Film Corp. v. City of Chicago (355 U. S. 35); One, Inc., v. Olesen (355 U. S. 371), and Manual Enterprises v. Day (370 U. S. 478).
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.